UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6646



JAMES ARTHUR MCCRAY,

                                            Petitioner - Appellant,

          versus

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; AT-
TORNEY GENERAL OF THE STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Solomon Blatt, Jr., Senior District
Judge. (CA-96-387-6-8AK)


Submitted:   July 23, 1996                 Decided:   August 6, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


James Arthur McCray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1217. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

deny a certificate of probable cause to appeal; to the extent that

a certificate of appealability is required, we deny such a certifi-
cate. We dismiss the appeal on the reasoning of the district court.
McCray v. South Carolina Dep't of Corrections, No. CA-96-387-6-8AK

(D.S.C. Apr. 8, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2